Citation Nr: 0808626	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dislocation of left 
little finger.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for diabetes mellitus 
type II.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for residuals of a cut 
on the inner left thigh. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  The veteran also had service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2007, the veteran, accompanied by his 
representative, testified before the undersigned Acting 
Veteran's Law Judge at a videoconference hearing before the 
Board.  A transcript of these proceedings has been associated 
with the veteran's claims file.  

The issues of entitlement to service connection for diabetes 
mellitus type II, migraine headaches, and residuals of a cut 
to the left inner thigh are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be due to any 
event or incident of his period of active service.  

2.  The medical evidence is against a showing that the 
veteran currently has residuals of a dislocation of his left 
little finger.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  

2.  The veteran does not have residuals of a dislocation of 
his left little finger.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2004, and March and April 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  The veteran was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and he was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

Legal Criteria - Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  



Analysis - Bilateral Hearing Loss
 
With respect to the veteran's hearing loss claim, the veteran 
has been diagnosed with bilateral hearing loss for VA 
purposes.  The Board will therefore focus on whether the 
veteran's disability was incurred in service or as a result 
of service.  

In this regard, the Board notes that the veteran was exposed 
to hazardous noise in the service and while serving with the 
National Guard.  Here, the Board notes that the veteran 
testified that he worked on the flight line with propeller 
planes.  He indicated that those who worked with jets were 
issued hearing protection, but that those who worked with 
propeller planes were not issued hearing protection.  He 
indicated that the noise level was so high that when they 
needed to communicate with the flight engineer they used hand 
signals.  The veteran's service treatment records do not 
indicate hearing loss during the veteran's period of active 
duty service.

In order to determine if the veteran has bilateral hearing 
loss and, if so, whether hearing loss had its onset in or was 
due to service, the veteran was afforded a VA examination in 
June 2004.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination.  
The examiner noted the veteran's history of noise exposure in 
the Air Force and the National Guard, and also indicated that 
there was no noise exposure after service, as the veteran 
worked as a teacher.  Upon examination, the veteran was found 
to have bilateral hearing loss for VA purposes and was 
diagnosed with moderate to severe high frequency 
sensorineural hearing loss in both ears.  With respect to 
whether the hearing loss was due to service, the examiner 
stated that the veteran's hearing loss  "is consistent with 
a noise induced hearing loss, but after reviewing his 
military records his hearing loss ... is not mostly military 
related."

Therefore, the Board finds that the evidence is against a 
finding that the veteran's hearing loss is due to his active 
duty service.  In this regard, the Board notes that there is 
no evidence of hearing loss in service.  In addition the VA 
examiner, that examined the veteran and his claims file in 
connection with the claim, determined that the veteran's 
hearing loss was not due to his military service.  As a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

Analysis - Dislocation of Left Little Finger

With respect to the veteran's claim for residuals of a 
dislocation of the left little finger, the veteran testified 
that he slipped in service and landed on his left hand, 
dislocating his left little finger.  The veteran now reports 
pain in the finger, mostly during cold and damp weather.  In 
order to determine whether the veteran has residuals of a 
dislocation of the left little finger, the veteran was 
afforded two VA examinations dated in June 2004 and August 
2005.  The June 2004 examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner noted the veteran's history of 
dislocating his finger and his current complaints regarding 
the finger.  After examination, the veteran was noted to have 
residuals of dislocated left little finger manifested by 
occasional arthralgias of this finger.  No nexus opinion was 
offered.

The veteran was again examined with respect to his left 
little finger in August 2005.  The same examiner conducted 
both examinations.  The examiner again noted the veteran's 
history and the current nature of his left little finger 
problems.  After examining the veteran, the examiner 
diagnosed the veteran with residuals of dislocation of the 
left hand little finger manifested by episodic arthralgia to 
this little finger with no evidence of any chronic 
disability.  The examiner then elaborated by stating that 
"[a]fter revewing this veteran's c-file and reviewing this 
veteran's VA medical records, and taking into account the 
physical examination and x-ray reports, it is my medical 
opinion that this veteran [sic] dislocation of the little 
finger does not show any evidence of any chronic disability.  
The arthralgia that he has on the little finger is normal 
process of the disease over the years secondary to 
dislocation of the little finger.  Besides the cramping that 
he has of his little finger, he has, too, the cramping of his 
left leg.  So, most likely the veteran has only [sic] other 
medical condition that can cause this cramping in relation to 
the hand problem, he has some entrapment condition to a 
lesser degree to the neck that can cause the cramping of the 
little finger, but not due to the dislocation of the little 
finger.  So basically, like I said, my medical opinion is 
that this veteran's residuals of this little finger 
dislocation are not associated with any chronic disability.  
The arthralgias and the cramping usually are a normal 
development of aging or any other condition not related to 
the dislocation of the little finger.  I base my opinion 
basically on the fact that the x-rays of the hands are normal 
with no evidence of any osteoarthritis or any chronic 
arthritis to the little finger and the physical examination 
basically does not show any evidence or residuals of the 
little finger dislocation.  Basically, according to the 
medical literature on this veteran, dislocation can be 
associated with any other ligament damage, but in this 
veteran there is no evidence of ligament damage of the DIP 
joint of the little finger.  Besides this most likely [sic] 
the symptoms on his left hand and secondary to evidence of 
severe degenerative disc disease of the cervical spine ... with 
mostly likely cervical radiculopathy to the left arm and 
hand."

Based on the foregoing, the Board finds that the claims of 
service connection for residuals of a dislocation of the left 
little finger must be denied.  Here, the Board notes that the 
medical evidence is against a finding that the veteran 
currently suffers from residuals of a left little finger 
dislocation.  In this regard, the Board notes that the VA 
examination that examined the veteran and his claims file in 
June 2004 and August 2005 concluded that, while the veteran 
did have arthralgia to this little finger, there was also no 
evidence of any chronic disability related to the dislocation 
of the finger.  A lengthy explanation was given as to why.  

With the medical evidence against a finding that the veteran 
currently has residuals of a dislocation of the left little 
finger, a claim of service connection for this condition 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for dislocation of the left 
little finger is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims of entitlement to service connection for 
diabetes mellitus type II, migraine headaches, and residuals 
of a cut to the left inner thigh must be remanded for further 
action.  

Here, the veteran, in testimony before the Board, identified 
medical records relevant to the veteran's claims that have 
not been associated with the veteran's claims file.  These 
include recent VA treatment records from the El Paso VA 
Outpatient Clinic dated since March 2006.  The veteran also 
indicated that medical records related to his National Guard 
service will show that he received treatment for a cut to his 
inner thigh while serving on active duty for training 
sometime in 1980 or 1982.  The veteran indicated that he was 
stationed at Camp McCoy or Fort McCoy in Wisconsin when the 
accident occurred.  

On remand, the RO should attempt to obtain records from the 
El Paso VA Outpatient Clinic dated since March 2006, and all 
records from the veteran's service with the Army National 
Guard.  The veteran should also be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In addition, with respect to the veteran's left thigh claim, 
the Board also notes that the veteran testified that he has 
current residuals of his left thigh injury, to include a 
scar.  Here, the veteran testified that he cut himself while 
on active duty for training in the National Guard, and the 
cut was deep and required stitches.  The veteran indicated 
that his symptoms include pain during cold weather and 
limitation of motion.  The June 2004 examiner also indicated 
that the veteran complained of mild deep pain on the scar, 
otherwise no residuals were indicated.  The veteran was 
diagnosed with asymptomatic residuals of wound to the left 
middle thigh.  No nexus opinion was offered.

With respect to the veteran's headache claim, the veteran 
testified that his headaches began in service and have 
continued to this day.  The June 2004 VA examiner also noted 
that the veteran was diagnosed with migraine headaches in 
service.  Though the veteran was diagnosed with migraine 
headaches, the examiner did not specifically indicate whether 
his current headaches are related to or had their onset in 
service.

Finally, the veteran testified that he fell in service while 
marching.  He indicated that he passed out and hit his head.  
He indicated that he was diagnosed with diabetes mellitus in 
1983, but thinks that he had symptoms of the disability in 
service, indicating that he may have passed out in service 
due to blood sugar problems.  

Based on the forgoing, the Board finds that these matters 
must be remanded for further development to include a VA 
examination or examinations to determine whether the veteran 
has a headache disability, diabetes mellitus, or residuals of 
a cut to the inner thigh, to include muscle and nerve damage, 
as well as painful scar, that are related to or had its onset 
during service.  Pursuant to VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
veteran's claims file, that have 
treated him since service for diabetes 
mellitus, headaches, and any residuals 
of a cut to his left inner thigh.  This 
should specifically include the medical 
and treatment records of the El Paso VA 
Outpatient Clinic dated since March 
2006, and all medical and treatment 
records from the veteran's service with 
the Army National Guard.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, 
as needed.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA 
examination or examinations to 
determine whether the veteran's has a 
headache disability, diabetes mellitus, 
or residuals of a cut to the inner 
thigh, to include muscle and nerve 
damage, as well as painful scar, that 
are related to or had their onset 
during service.  All necessary special 
studies or tests should be 
accomplished.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
diabetes mellitus, headaches, or 
residuals of a cut to the left inner 
thigh, to include muscle and nerve 
damage, or painful scar, found to be 
present.  If the examiner diagnoses the 
veteran as having any of these 
disabilities, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such disability 
was caused by or had its onset during 
service, within one year of service, or 
during active duty for training with 
the National Guard.  In this regard, 
the examiner should comment on the 
veteran's testimony before the Board.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review 
the veteran's claim in light of all 
relevant evidence and governing legal 
authority and precedent.  In the event 
any decision remains adverse to him, 
the veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


